         Case 4:21-cv-00004-DN Document 5 Filed 02/03/21 PageID.3 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    SCOTT LYNN BALLERING,                              MEMORANDUM DECISION AND
                                                       ORDER TO:
                              Plaintiff,               (1) PAY FILING FEE OR FILE MOTION
                                                       TO PROCEED IN FORMA PAUPERIS
    v.                                                 AND
                                                       (2) AMEND DEFICIENT COMPLAINT
    STATE OF UTAH, WASHINGTON
    COUNTY, CITY OF HURRICANE UTAH,
    and MICHAEL JOHNSTON,                              Case No. 4:21-cv-00004-DN

                              Defendants.              District Judge David Nuffer


           Plaintiff filed this case 1 in the U.S. District Court of Pennsylvania Eastern on December

17, 2020 without either paying the fees to commence a civil action or filing a motion to proceed

in forma pauperis. 2 The case was transferred to this Court on January 13, 2021. 3 By no later than

March 5, 2021, Plaintiff must either pay the filing fee or file a motion to proceed in forma

pauperis, or Plaintiff’s complaint will be dismissed without prejudice.

           Additionally, Plaintiff’s complaint is deficient and fails to state a claim against the named

defendants on which relief may be granted. By no later than March 5, 2021, Plaintiff must file an

amended complaint which corrects the deficiencies of the original complaint, or this action will

be dismissed without prejudice.




1
    Complaint, docket no. 1, filed Dec. 17, 2020.
2
    28 U.S.C. § 1915.
3
    Docket no. 4, entered Jan. 13, 2021.
        Case 4:21-cv-00004-DN Document 5 Filed 02/03/21 PageID.4 Page 2 of 3




       INSTRUCTIONS TO PLAINTIFF TO FILE AN IN FORMA PAUPERIS MOTION

           Plaintiff must, within thirty (30) days of the date of this Order, either (1) pay $402 (the

$350 filing fee and $52 administrative fee) to the Clerk of the Court, or (2) file a motion to

proceed in forma pauperis. The Full Pro Se Litigant Guide may be found on the Court’s website

here: https://www.utd.uscourts.gov/sites/utd/files/prose_guide.pdf. A form Motion to Proceed In

Forma Pauperis may be found on the Court’s website here:

https://www.utd.uscourts.gov/sites/utd/files/Motion%20to%20Proceed%20IFP%20Nonincarcera

ted%20FINAL%20201210.pdf.

             INSTRUCTIONS TO PLAINTIFF TO CURE DEFICIENT COMPLAINT

           Under Rule 8 of the Federal Rules of Civil Procedure a complaint is required to contain

“(1) a short and plain statement of the grounds upon which the court’s jurisdiction depends, . . .

(2) a short and plain statement of the claim showing that the pleader is entitled to relief, and (3) a

demand for judgment for the relief the pleader seeks.” 4 The requirements of Rule 8(a) are

intended to guarantee “that defendants enjoy fair notice of what the claims against them are and

the grounds upon which they rest.” 5

           Pro se litigants are not excused from compliance with the minimal pleading requirements

of Rule 8. “This is so because a pro se plaintiff requires no special legal training to recount the

facts surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted.” 6 Moreover, “it is not the proper

function of the Court to assume the role of advocate for a pro se litigant.” 7 Thus, the Court


4
    Fed. R. Civ. P. 8(a).
5
 TV Commc’ns Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th
Cir. 1992).
6
    Hall v. Bellmon, 935 F.2d 1106, 1009 (10th Cir. 1991).
7
    Id. at 1110.



                                                                                                                2
        Case 4:21-cv-00004-DN Document 5 Filed 02/03/21 PageID.5 Page 3 of 3




cannot “supply additional facts, [or] construct a legal theory for plaintiff that assumes facts that

have not been pleaded.” 8

           Plaintiff should consider the following points before refiling his complaint: (1) the

amended complaint must stand entirely on its own and shall not refer to, or incorporate by

reference, any portion of the original complaint; 9 (2) the amended complaint must clearly state

what each named defendant did to violate Plaintiff’s rights; and (3) Plaintiff is warned that

litigants who have had three in forma pauperis cases dismissed as frivolous or meritless will be

restricted from filing future lawsuits without prepaying fees.

                                                     ORDER

           THEREFORE, IT IS HEREBY ORDERED THAT:

           (1) By no later than March 5, 2021, Plaintiff must:

                   (a) Pay the $402 filing fee or file a motion to proceed in form pauperis; and

                   (b) File an amended complaint which corrects the deficiencies of Plaintiff’s
                       original complaint.

           (2) The Clerk’s Office is directed to mail Plaintiff a copy of the Pro Se Litigant Guide

with this Order; and

           (3) If Plaintiff fails to comply with this Order according to these instructions, this action

will be dismissed without prejudice, without further notice.

           Signed February 3, 2021.

                                                      BY THE COURT


                                                      ________________________________________
                                                      David Nuffer
                                                      United States District Judge

8
    Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).
9
    Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amended complaint supersedes original).



                                                                                                           3
